              Case 1:20-cv-02263-RMI Document 36 Filed 05/05/20 Page 1 of 6




 1 ROXANA MOUSSAVIAN (CA SBN 329897)
   JEHAN LANER (CA SBN 309742)
 2 PANGEA LEGAL SERVICES
   350 SANSOME ST., SUITE 650
 3 SAN FRANCISCO, CA 94104
   TEL. (415) 579-4662
 4 FAX. (415) 593-5335
   roxana@pangealegal.org
 5 jehan@pangealegal.org

 6 Pro Bono Attorneys for Petitioner

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                            EUREKA DIVISION

11 JOHN DOE,                                        )   CASE NO. 20-CV-02263 RMI
                                                    )
12                         Petitioner,              )
                                                    )
                    v.                              )   PETITIONER’S EX-PARTE
13                                                  )   EMERGENCY MOTION TO AMEND
     WILLIAM P. BARR, in his official capacity )
14   as the United States Attorney General, et al., )   RELEASE ORDER; AND [PROPOSED]
                                                    )   ORDER
15                         Respondents.             )
                                                    )
16                                                  )
17                                           NOTICE OF MOTION
18          PLEASE TAKE NOTICE that at the earliest possible hearing date, before the Honorable
19 Magistrate Judge Robert M. Illman, Petitioner, by and through his attorney, will, and hereby does move

20 this Court for an order amending the Court’s Order of Release, ECF No. 33. Petitioner requests that the

21 Court amend the order to: (1) allow him to move to a new address; and (2) allow him to provide for

22 basic needs that have been identified since his release from detention, including obtaining food and

23 clothing, a working cellular phone, and mental health care, while continuing to comply with the shelter-

24 in-place order and all applicable laws. On May 4, 2020, Petitioner’s attorney corresponded with Mr.

25 Neill Tseng, attorney for Respondents, who stated that Respondents were not able to form their position

26 on this motion today, and reserved the right to oppose or not oppose the motion. Exh. A (Laner Decl., ¶

27 7).

28

     PETITIONER’S EX-PARTE EMERGENCY MOTION TO AMEND RELEASE ORDER; AND [PROPOSED] ORDER
     20-CV-02263 RMI                         1
                 Case 1:20-cv-02263-RMI Document 36 Filed 05/05/20 Page 2 of 6




 1                                           STATEMENT OF RELIEF

 2          Petitioner moves for an order amending the Court’s Order of Release, ECF No. 33, as follows:

 3          1. Condition (1) is amended to read: Petitioner is to reside and shelter in place at 2311 Buena

 4                Vista Ave., Alameda, CA 94501, unless he informs ICE that he needs to move to a new

 5                proposed address, and ICE consents to his new proposed address and contact information.

 6          2. Condition (3) is amended to read: Petitioner shall not leave the above-described address

 7                where he shall shelter in place, except to obtain medical or mental health care, to attend court

 8                proceedings, to appear at immigration proceedings, to obey any orders issued by this court or

 9                by the Department of Homeland Security (“DHS”), to meet his basic needs, including

10                obtaining food, a bank account, a working cell phone and clothing, or to engage in other

11                Essential Activities, as defined by the Alameda County Shelter-in-Place order.

12                            MEMORANDUM OF POINTS AND AUTHORITIES

13                                           ISSUES TO BE DECIDED

14          Whether the Court should amend the Order of Release, ECF No. 33, to allow Petitioner to move

15 to a new address that is more appropriate for his needs, and to provide for his basic needs such as

16 obtaining food and clothing, a working cellular phone, and mental health care, while continuing to

17 comply with the shelter-in-place order and other applicable laws.

18          I.       INTRODUCTION

19          Petitioner respectfully requests that the Court amend its Order of Release, ECF No. 33, to allow

20 Petitioner to move to a new address and meet his basic needs, including food, clothing, a working

21 cellular phone, and mental health care. Since his release from Yuba County Jail on April 30, 2020, it has

22 become clear that the Order of Release as currently worded prevents Petitioner from meeting some of

23 these basic needs. See Laner Decl., ¶ 6. Petitioner respectfully requests an amendment to: (1) allow him

24 to move to a new address, because a faith group has offered him housing and support in an apartment

25 that is more appropriate for his needs; (2) allow him to leave the above address to take care of basic

26 needs only, including obtaining food, clothing, a bank account, and a working cellular phone in order to

27 communicate with his attorneys and ICE; and (3) allow him to move to any further address after

28 approval by ICE, without having to file a motion in this Court. This amendment would ensure that

     PETITIONER’S EX-PARTE EMERGENCY MOTION TO AMEND RELEASE ORDER; AND [PROPOSED] ORDER
     20-CV-02263 RMI                         2
               Case 1:20-cv-02263-RMI Document 36 Filed 05/05/20 Page 3 of 6




 1 Petitioner can remain safe and healthy outside of detention, while meeting Respondents’ stated goals of

 2 ensuring against flight risk and protecting the community.

 3          II.     STATEMENT OF RELEVANT FACTS AND PROCEDURAL HISTORY

 4          On April 2, 2020, Petitioner filed a petition for writ of habeas corpus, and four days later moved

 5 for a temporary restraining order (“TRO”) enjoining Respondents from continuing to detain him. ECF

 6 Nos. 1, 13. On April 27, 2020, this Court granted Petitioner’s motion for a TRO. ECF No. 31. On April

 7 29, 2020, this Court issued an Order of Release (the “Release Order”), ordering Respondents to release

 8 Mr. Doe from Yuba County Jail by the next day at 2:00 p.m., subject to several conditions. In particular,

 9 the Condition (1) of the Release Order required that Mr. Doe reside and shelter in place at Zuckerberg

10 San Francisco General Hospital (“ZSFGH”) and, upon release, to reside and shelter-in-place at an

11 address in Oakland, California. The Release Order stated that should Mr. Doe need to move to another

12 address, he would need to “immediately inform this court and ICE as to his proposed new address.” Id.

13 Condition (3) of the Release Order also stated that, “Pending further order from this Court, Petitioner

14 shall not leave…the above-described residence…except to obtain medical care, attend court

15 proceedings, to appear at immigration proceedings, or to obey any orders issued by this court or by the

16 Department of Homeland Security.” Id.

17          On April 30, 2020, Mr. Doe was released from Yuba County Jail. Laner Decl., ¶ 3. He was taken

18 to the ICE offices in Stockton, California, where he was fitted with a GPS-tracking device on his ankle,

19 which he is required to wear and cannot remove. Id. ICE also ordered him to appear for an in-person

20 check-in with an ICE officer on May 27, 2020. Id. Mr. Doe was then taken to ZSFGH, where he was

21 admitted for inpatient evaluation and treatment. Id. The doctors at ZSFGH determined that Mr. Doe was

22 appropriate for release to outpatient mental health treatment. Id. On May 1, 2020, Mr. Doe was

23 discharged by ZSFGH and transported to 3534 Lakeshore Ave, Oakland, California, 94610, as required

24 by this Court’s order. Id. at ¶ 4. He has resided and sheltered-in-place at this location since. Id.

25          On May 3, 2020, Mr. Doe was offered an alternative housing option by a local faith group,

26 Buena Vista Church, in Alameda, California. Id. at ¶ 5. This group promised to provide Mr. Doe

27 housing at an apartment operated by the group, and to assist in providing him emotional and spiritual

28 support, as well as transporting him to any ongoing outpatient mental health appointments. Id. The

     PETITIONER’S EX-PARTE EMERGENCY MOTION TO AMEND RELEASE ORDER; AND [PROPOSED] ORDER
     20-CV-02263 RMI                         3
               Case 1:20-cv-02263-RMI Document 36 Filed 05/05/20 Page 4 of 6




 1 apartment is located at 2311 Buena Vista Ave., Alameda, CA, 94501. Id. Mr. Doe believes that this

 2 arrangement is superior to his current address, and would offer him ongoing support that will be crucial

 3 to ensuring he can receive outpatient mental health treatment. Id.

 4          Furthermore, after Mr. Doe’s discharge from ZSFGH, it became clear that the conditions of the

 5 Release Order would prevent him from meeting his basic needs, including obtaining food and clothing.

 6 For example, Mr. Doe has been in detention for four years and needs new clothing, including underwear,

 7 t-shirts, and other pants, but cannot obtain these himself. Id. at ¶ 6. Additionally, in order to activate his

 8 cellular phone, Mr. Doe needs to open a bank account, which requires him to appear in person with an

 9 ID at a bank branch. Id. Without a cellular phone, Mr. Doe cannot be in regular communication with his

10 attorneys, ICE, or mental health professionals who have promised to support him. Id.

11          III.    LEGAL STANDARD

12          Under Federal Rule of Civil Procedure 59, a party may move for amendment of a Court’s

13 judgment or order within 28 days after entry of the order. See Fed. R. Civ. P. 59(e). Additionally, under

14 Federal Rule of Civil Procedure 60(b), a Court may relieve a party from its obligations under an order

15 for “any…reason that justifies relief,” as long as the motion is filed within a reasonable time. Fed. R.

16 Civ. P. 60(b)(6), (c)(1).

17          IV.     ARGUMENT

18          Petitioner respectfully requests that the Court amend its order to allow him to move to a new

19 address that is more appropriate for his needs and where he has ongoing support, and to allow him to

20 leave the new address for basic needs, including obtaining food, clothing, a bank account, and a working

21 cellular phone, in compliance with the shelter-in-place order.

22          First, this Court’s Release Order acknowledged that, once released from detention, Mr. Doe may

23 need to change addresses, and required that he immediately inform ICE and the Court with any further

24 proposed address. ECF No. 33. He has now arranged more appropriate housing, which will provide him

25 ongoing support and transportation to mental health appointments, and is informing both ICE and the

26 Court of this proposed change.

27          Second, since his release from detention, Mr. Doe has discovered that the Release Order as

28 currently formulated does not allow him to meet some of his basic needs. For example, he is not

     PETITIONER’S EX-PARTE EMERGENCY MOTION TO AMEND RELEASE ORDER; AND [PROPOSED] ORDER
     20-CV-02263 RMI                         4
                Case 1:20-cv-02263-RMI Document 36 Filed 05/05/20 Page 5 of 6




 1 permitted to leave his address to buy necessary groceries. Furthermore, Mr. Doe’s basic needs after over

 2 four years of immigration incarceration are significant and unique. Mr. Doe does not have a working cell

 3 phone, a bank account, or even a change of clothes. Mr. Doe is not permitted to leave his address to

 4 address any of these needs, which poses a serious threat to his ability to re-build a life outside of

 5 detention. For example, he is not permitted to leave his address to go to the bank. Yet in order to open a

 6 bank account, which is necessary for him to support himself on an ongoing basis and re-activate his

 7 cellular phone, he must appear at a bank branch in person. Banks, grocery stores, supermarkets and all

 8 businesses that provide necessary services to “economically disadvantaged” individuals are considered

 9 “Essential Activities” and remain open during the Alameda County Shelter-in-Place Order, with strict

10 social distancing requirements in place.1 Even in a time of Shelter-in-Place and social distancing, Mr.

11 Doe cannot survive without the opportunity to meet his own basic needs.

12          For all of the foregoing reasons, Petitioner respectfully requests that this Court amend the Order

13 of Release, ECF No. 33 to: (1) allow him to move to a new address; and (2) allow him to provide for

14 basic needs, including obtaining food and clothing, a bank account, a working cellular phone, and

15 mental health care, while continuing to comply with the shelter-in-place order and all applicable laws.

16

17                                                                Respectfully submitted,

18

19   DATED: May 4, 2020                                            /s/ Jehan Laner
                                                                  JEHAN LANER, Esq.
20                                                                Attorney for Petitioner
21
                                                                  /s/ Roxana Moussavian
22                                                                ROXANA MOUSSAVIAN, Esq.
                                                                  Attorney for Petitioner
23

24
            1
               See Alameda County Department of Public Health, Order No. 20-10 (Apr. 29, 2020)
25   http://www.acphd.org/media/572718/health-officer-order-20-10-shelter-in-place-20200429.pdf
     (essential businesses include “grocery stores” and other businesses that sell “unprepared food, canned
26   food, dry goods, non-alcoholic beverages, fresh fruits and vegetables, pet supply, fresh meats, fish, and
27   poultry, as well as hygienic products and household consumer products necessary for personal hygiene
     or the habitability, sanitation, or operation of residences[;]” “banks and related financial
28   institutions[;]”and businesses that provide “necessities of life for economically disadvantaged or
     otherwise needy individuals[.]”)
     PETITIONER’S EX-PARTE EMERGENCY MOTION TO AMEND RELEASE ORDER; AND [PROPOSED] ORDER
     20-CV-02263 RMI                         5
              Case 1:20-cv-02263-RMI Document 36 Filed 05/05/20 Page 6 of 6




 1

 2                                           [PROPOSED] ORDER
 3
           Upon review of Petitioner’s Motion to Amend Order of Release, and for good cause shown, the
 4
     Court hereby AMENDS the Court’s Order of Release, ECF No. 33, as follows:
 5
           1. Condition (1) is amended to read: Petitioner is to reside and shelter in place at 2311 Buena
 6
               Vista Ave., Alameda, CA 94501, unless he informs ICE that he needs to move to a new
 7
               proposed address, and ICE consents to his new proposed address and contact information.
 8
           2. Condition (3) is amended to read: Petitioner shall not leave the above-described address
 9
               where he shall shelter in place, except to obtain medical or mental health care, to attend court
10
               proceedings, to appear at immigration proceedings, to obey any orders issued by this court or
11
               by the Department of Homeland Security (“DHS”), to meet his basic needs, including
12
               obtaining food, a bank account, a working cell phone and clothing, or to engage in other
13
               Essential Activities, as defined by the Alameda County Shelter-in-Place order.
14

15
           IT IS SO ORDERED.
16

17

18 DATED: May 5, 2020                                    _______________________________________
                                                         HONORABLE ROBERT M. ILLMAN
19                                                       UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28

     PETITIONER’S EX-PARTE EMERGENCY MOTION TO AMEND RELEASE ORDER; AND [PROPOSED] ORDER
     20-CV-02263 RMI                         6
